DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2020 has been entered.
 	Claims 1 and 27 are currently amended.  Claims 1-3 and 19-27 are pending review in this action.  The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendment. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the end section" on line 17.  There is insufficient antecedent basis for this limitation in the claim.
Previously, the claim recites “an end portion” on line 16. It appears that the limitation “the end section” is intended to read “the end portion”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2012/0231638, hereinafter Ikeda.
Regarding claim 1, Ikeda teaches a battery connection module including an electrode connection tray. The electrode connection tray includes a battery connection plate (12, “carrying tray”) and a plurality of bus bars (14), which are mounted on the battery connection plate (12, “carrying tray”) in a longitudinal direction (paragraph [0023] and figures 1 and 2).
A wiring member (11), which is a flexible circuit board is configured on the electrode connection tray (paragraph [0024]). The plurality of bus bars (14) are mounted adjacent to the wiring member (11, “flexible circuit board”) (figures 1 and 2). 
The wiring member (11, “flexible circuit board”) comprises a straight section (21, “main body”) extending in the longitudinal direction and multiple L-shaped, flexible 
Each branch section (22) comprises a first section which extends outwardly from the straight section (21, “main body”) toward the corresponding bus bar (14) in a transverse direction (Figure 1 below). 
Each branch section (22) further comprises a second section, which connects with the first section and extends in the longitudinal direction between the corresponding bus bar (14) and the straight section (21, “main body”) (Figure 1 below).
Each branch section (22) further comprises an end portion positioned at a distal end of the second section and operatively connected to the corresponding bus bar (14) (Figure 1 below). The end portion is offset from the first section in the longitudinal direction.

    PNG
    media_image1.png
    325
    348
    media_image1.png
    Greyscale
[AltContent: textbox (offset)][AltContent: arrow]










claim 2, Ikeda teaches that the electrode connection tray further comprises a plurality of bus bar attachment sections (13, “bus bar receiving grooves”), each of which receives a corresponding bus bar (14) (paragraph [0024]).
Each bus bar attachment section (13, “bus bar receiving groove”) comprises an inner frame portion adjacent to the wiring member (11, “flexible circuit board”); an outer frame portion opposite the inner frame portion; and two side frame portions connecting both ends of the inner frame portion and the outer frame portion (see Figure 2 below). 


[AltContent: textbox (Groove)][AltContent: arrow][AltContent: textbox (Figure 1 - Ikeda's assembly. Fragment is from Ikeda’s figure 1.)]











A groove is provided on the inner frame portion. The groove receives the end portion of the corresponding branch section (22) (Figure 2 above). 

Regarding claim 3, Ikeda teaches section (22a, “conductive plate”) which connects the end portion of each flexible branch sections (22) to the bus bar (14). 
There are multiple sections (22a, “conductive plate”) (figures 3 and 4).

Allowable Subject Matter
Claims 19-27 are allowed.

The claimed battery connection module is novel over the closest prior art: U.S. Pre-Grant Publication No. 2012/0231638, hereinafter Ikeda. 
Ikeda teaches all of the claimed limitations except for the claimed position-limiting plate particularly being connected to the main body of the flexible circuit board.  Moreover, the prior art contains no motivation for including the claimed position-limiting plate on the main body of the circuit board in Ikeda’s assembly as it appears the attachment sections of the carrying tray (13) and the connection member (22) themselves adequately provide this function.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Ikeda reference was found to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724